Citation Nr: 1135225	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease (DJD), left knee, with instability, associated with a service-connected right knee disability.

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected DJD, left knee, with limitation of flexion, associated with a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Decision Review Officer (DRO) at the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted the Veteran's claim of entitlement to service connection for a left knee disability, secondary to a service-connected right knee disability, and assigned the same two separate 10 percent disability ratings. 

The Board notes here that while the Veteran appeared before the Board, via videoconference, in December 2008; at the time of the such hearing the issues subject to the remand herein had not been perfected and were thus not before the Board.

The Board, in a March 2009 decision, denied the Veteran's claims of entitlement to increased ratings for his service-connected right knee disability, as well as service connection for a number of disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Upon reviewing the Veteran's claims, the Court issued a Memorandum Decision in April 2011.  The Court affirmed the Board's decision as to all of the issues it adjudicated, the right-knee increased ratings and service connection claims.  The issues adjudicated by the Board in March 2009, affirmed by the Court in April 2011, are not subject to the remand herein. 

The above-described March 2009 Board decision did not adjudicate the issues of entitlement to initial disability ratings in excess of 10 percent for DJD of the left knee, with instability and limitation of flexion, both secondary to a service-connected right knee disability, as such were not perfected and thus not before the Board.  In its Memorandum Decision, the Court, sua sponte, found that a remand was in order as to the issues of entitlement to initial disability ratings in excess of 10 percent for DJD of the left knee, with instability and limitation of flexion, both secondary to a service-connected right knee disability, on the basis that a Notice of Disagreement (NOD) was submitted as to such issues in January 2005 and the RO did not generate a Statement of the Case (SOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

As discussed above, the Court, sua sponte, remanded the issues of entitlement to initial disability ratings in excess of 10 percent for service-connected left knee DJD, with instability and limitation of flexion, both as secondary to a service-connected right knee disability, on the basis that a NOD was submitted as to such issues in January 2005 and the RO did not generate a SOC.

Specifically, the Court noted that the RO, in October 2004, granted the Veteran's claim of entitlement to service connection for a left knee disability, secondary to a service-connected right knee disability, and assigned the same two separate 10 percent disability ratings.  The Court noted that the Veteran, in a statement dated in January 2005, expressed disagreement with the "recent award of compensation."  Thus, the Court found that such language, despite any subsequent confusion as to whether the Veteran was expressing dissatisfaction with the increased disability rating assigned to his service-connected right knee disability or the initial disability ratings assigned to his newly service-connected left knee disability, indeed constituted a proper NOD.  As no SOC was sent to the Veteran subsequent to the January 2005 NOD, the Court, by its April 2011 Memorandum Decision, remanded the issues to the Board for appropriate action.

Based on the foregoing, the appropriate Board action is to remand the issues of entitlement to initial disability ratings in excess of 10 percent for service-connected left knee DJD, with instability and limitation of flexion, both as secondary to a service-connected right knee disability, for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Per Manlincon v. West, 12 Vet. App. 238 (1999), send the Veteran and his representative a SOC on the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected DJD, left knee, with instability, associated with a service-connected right knee disability; and entitlement to an initial disability rating in excess of 10 percent for service-connected DJD, left knee, with limitation of flexion, associated with a service-connected right knee disability.  The Veteran should additionally be informed of his appeal rights.

The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


